EXHIBIT 3.1 CERTIFICATE OF AMENDMENT OF THE CERTIFICATE OF INCORPORATION OF BROADPOINT SECURITIES GROUP, INC. Under Section 805 of the Business Corporation Law FIRST: The name of the corporation is Broadpoint Securities Group, Inc.It was formed under the name First Albany Companies Inc. SECOND: The date of filing of the certificate of incorporation with the Department of State is:November 4, THIRD: The certificate of incorporation is hereby amended by adding to Article FIFTH thereof the following provision relating to a series of Preferred Stock, par value $1.00 per share, with the number, designation, relative rights, preferences and limitations fixed by the Board of Directors a follows: (E) Series B Mandatory Redeemable Preferred Stock Designations and Definitions.A total of 1,000,000 shares of the Corporation’s previously undesignated Preferred Stock, $1.00 par value, shall be designated as the Series B Mandatory Redeemable Preferred Stock (the “Series B Preferred Stock”), pursuant to the terms of this Certificate of Designations, Relative Rights, Preferences and Limitations of the Series B Preferred Stock (the “Series B Certificate of Designations”).All capitalized terms not defined herein shall have the meaning contained in the FIFTH Article of the Corporation’s Certificate of Incorporation. 1.Dividends. (a)Cash Dividend.The holder of each share of Series B Preferred Stock shall be entitled to receive a cash dividend equal to ten percent (10%) per annum of the Series B Original Issue Price (as defined in Section 2(a) below, and as appropriately adjusted for any recapitalizations, stock combinations, stock dividends, stock splits and the like with respect to the Series B Preferred Stock (each a “Series B Recapitalization Event”)), payable quarterly in arrears, out of any assets legally available therefore (the “Cash Dividend”).The Corporation shall pay the Cash Dividend on each of March 31, June 30, September 30 and December 31 of each year, commencing on September 30, 2008, or if such day is not a Business Day, on the next succeeding Business Day. The Cash Dividend payable shall be calculated as follows: (i) for any full quarter period, on the basis of a 360-day year of twelve 30-day months, (ii) for any period shorter than a full quarter period for which the Cash Dividend is calculated, on the basis of a 30-day month, and (iii) for such periods of less than a month, the actual number of days elapsed over a 30-day month. (b)Accruing Dividend.From and after the date of the issuance of any shares of Series B Preferred Stock, dividends at the rate of four percent (4%) per annum of the Series B Original Issue Price, compounded quarterly, shall accrue on such shares of Series B Preferred Stock (the “Accruing Dividend”).Accruing Dividends shall accrue from day to day, whether or not declared, and shall be cumulative; provided however, that except as set forth in Section 1(c) or in
